               Entered on Docket October 16, 2019
                                                         Below is the Order of the Court.


        1
                                                          _______________________________
                                                          Marc Barreca
        2                                                 U.S. Bankruptcy Judge
                                                          (Dated as of Entered on Docket date above)
        3

        4

        5

        6    ________________________________________________________________
        7

        8

        9

       10                                UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF WASHINGTON
       11
              In re
       12                                                               Lead Case No. 19-13502
              FISHING VESSEL OWNERS MARINE WAYS,
       13     INC.,                                                     (Jointly Administered with Case No. 19-
                                                                        13504)
       14                                  Debtor.

       15
              In re
       16                                                               FINAL ORDER AUTHORIZING
              SEATTLE MACHINE WORKS                                     DEBTOR TO ENTER INTO INSURANCE
       17                                                               PREMIUM FINANCING AGREEMENT
                                           Debtor.
       18

       19
                      THIS MATTER came before the Court on the motion (“Motion”) of Fishing Vessel Owners
       20
              Marine Ways, Inc., debtor in possession herein (“FVO” or the “Debtor”), for entry of an Order
       21
              authorizing the Debtor entering into a Premium Financing Agreement (the “Agreement”) with US
       22

       23

                                                                                             B USH K ORNFELD           LLP
               FINAL ORDER AUTHORIZING DEBTOR TO ENTER INTO                                            LAW OFFICES
               INSURANCE PREMIUM FINANCING AGREEMENT –                                          601 Union St., Suite 5000
                                                                                             Seattle, Washington 98101-2373
               Page 1                                                                           Telephone (206) 292-2110
                                                                                                Facsimile (206) 292-2104
cj15n3014e

             Case 19-13502-MLB       Doc 56
                                         53    Filed 10/16/19      Ent. 10/16/19 16:38:41
                                                                                 13:31:02              Pg. 1 of 3
        1     Premium Finance (“USPF”), and approving the terms thereof. The Court has reviewed the files and

        2     records herein, including the Declaration of Dan Payne filed in support of the Motion, and it is hereby

        3

        4            ORDERED as follows:

        5
                     1.       The Motion is granted;
        6
                     2.       Pursuant to Section 364 (c) (2) of the Bankruptcy Code, the Debtor is authorized to enter
        7
              into the Agreement;
        8
                     3.       The Debtor is hereby directed to pay USPF all sums due pursuant to the Agreement;
        9
                     4.       That the full rights of USPF pursuant to the Agreement and controlling state law be and
       10
              the sums hereby are fully preserved and protected and are and shall remain unimpaired by the pendency
       11
              of the bankruptcy case or any subsequent conversion of this proceeding to a Chapter 7 or any subsequent
       12
              appointment of a trustee;
       13

       14            5.       In the event that the Debtor defaults upon any of the terms of the Agreement, USPF

       15            may exercise such rights as it may otherwise have under state law, but for the pendency of this

       16            proceeding and, without the necessity of further application to this Court, cancel all insurance

       17            policies listed on the Agreement or any amendment thereto, and receive and apply all unearned

       18            insurance premiums to the account of the Debtor. In the event that, after such application of

       19            unearned premiums, any sums still remain due to USPF pursuant to the Agreement, such

       20            deficiency shall be deemed an administrative expense of the estate.

       21            6.       This Order shall be effective as of the date of entry by the Court.

       22
              Presented by:
       23

                                                                                            B USH K ORNFELD           LLP
               FINAL ORDER AUTHORIZING DEBTOR TO ENTER INTO                                         LAW OFFICES
               INSURANCE PREMIUM FINANCING AGREEMENT –                                         601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
               Page 2                                                                          Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104
cj15n3014e

             Case 19-13502-MLB         Doc 56
                                           53     Filed 10/16/19     Ent. 10/16/19 16:38:41
                                                                                   13:31:02         Pg. 2 of 3
        1     BUSH KORNFELD LLP

        2

        3     By /s/ James L. Day
                James L. Day, WSBA #20474
        4     Attorneys for Fishing Vessel Owners Marine Ways, Inc.

        5     Approved as to form:

        6     Gregory M. Garvin
              Acting United States Trustee for Region 18
        7
              By
        8     Martin L. Smith, WSBA #24861
              Attorney for United States Trustee
        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                      B USH K ORNFELD            LLP
               FINAL ORDER AUTHORIZING DEBTOR TO ENTER INTO                                    LAW OFFICES
               INSURANCE PREMIUM FINANCING AGREEMENT –                                    601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
               Page 3                                                                     Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
cj15n3014e

             Case 19-13502-MLB       Doc 56
                                         53        Filed 10/16/19   Ent. 10/16/19 16:38:41
                                                                                  13:31:02     Pg. 3 of 3
